Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 1 of 26 PagelD: 1

LANDMAN CORSI BALLAINE & FORD P.C.
One Gateway Center, Suite 400

Newark, New Jersey 07102-5388

(973) 623-2700

Attorneys for Plaintiff

Federal Home Loan Mortgage Corp.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

-~X

 

FEDERAL HOME LOAN MORTGAGE CORP.
Civil Action No.
Plaintiff,

Vv. VERIFIED COMPLAINT

SETH LEVINE, BENTLEY NORSE LIMITED
LIABILITY COMPANY, PA WATSON
VENTURES, LLC, NORSE HOLDINGS, LLC,
PARK NATIONAL CAPITAL FUNDING LLC,
HERBERT TEPFER AND ACTF II NEW
JERSEY LLC,

Defendants.
ceieueercnineae on XK

 

Plaintiff Federal Home Loan Mortgage Corporation (“Freddie Mac”) for its Complaint in
this action against Defendants hereby states the following:
BACKGROUND
1. Freddie Mac brings this action for legal, equitable, injunctive and declaratory relief
and for the appointment of a Receiver with respect to two multifamily residential properties, one
located in Jersey City, New Jersey and one in Perth Amboy, New Jersey as to which Freddie Mac
holds a senior loan interest, and which have been abandoned by the owners of the properties
(Defendants Bentley Norse Limited Liability Company and PA Watson Ventures, LLC). Absent
immediate appointment of a Receiver - a remedy to which the owners of the properties consented

in the loan documents - the properties will be without any management and will present an

4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 2 of 26 PagelD: 2

imminent danger to the tenants and the public.
JURISDICTION AND VENUE

A This Court has original jurisdiction of this claim under 12 U.S.C. § 1452(), 28
U.S.C. § 1345 and 28 U.S.C. § 1331.

3, Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the
Defendants reside in this District, the properties that are the subject of this complaint are in this
District, and/or because a substantial part of the events or omissions giving rise to the claim
occurred in this District.

THE PARTIES

4, Plaintiff Freddie Mac is a corporate instrumentality of the United States of America
pursuant to the Federal Home Loan Mortgage Corporation Act, Title [JI of the Emergency Home
Finance Act of 1970, 12 U.S.C. §§ 1451 and 1459, and has its principal place of business in
McLean, Virginia. Freddie Mac was placed in conservatorship under the Federal Housing Finance
Agency on September 8, 2008, pursuant to 12 U.S.C. § 4617(a).

» Defendant Bentley Norse Limited Liability Company (“Bentley Norse”) is a
limited liability company created pursuant to the laws of the state of New Jersey and has its
principal place of business located at 210 River Street, Suite 12, Hackensack, New Jersey.

6. Atall relevant times, Defendant Bentley Norse has been the owner of a multifamily
residential building located at 9 Bentley Avenue, Jersey City, New Jersey, which building is
comprised of 17 residential living units (“Jersey City Property”).

7. Defendant PA Watson, LLC (“PA Watson”) is a limited liability company created
pursuant to the laws of the state of New Jersey and has its principal place of business located at

210 River Street, Suite 12, Hackensack, New Jersey.

4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 3 of 26 PagelD: 3

8, At all relevant times, Defendant PA Watson has been the owner of a multifamily
residential building located at 314-320 Watson Avenue, Perth Amboy, New Jersey, which building
is comprised of 14 residential living units (“Perth Amboy Property”).

9. Defendant Norse Holdings, LLC is a limited liability company created pursuant to
the laws of the state of New York and has its principal place of business located at 210 River
Street, Suite 12, Hackensack, New Jersey.

10. Defendant Seth Levine is an individual residing at 636 South Forest Drive,
Teaneck, New Jersey.

11. At all relevant times, Defendant Levine has been the sole member of Defendant PA
Watson and the majority member of Defendant Bentley Norse.

12. Upon information and belief, Defendant Levine is a member or the sole member of
Defendant Norse Holdings, LLC.

13. Defendant Levine and other companies with which he is affiliated are the owners
of at least 38 other multifamily residential properties located within New Jersey.

14. Freddie Mac purchased loans related to those 38 properties (“Trust Properties”),
which loans were subsequently sold to various securitization trusts. Freddie Mac acts as master
servicer with respect to those securitization trusts. In this Verified Complaint, Freddie Mac does
not seek an adjudication of its rights or interests in the Trust Properties.

15. Defendant Park National Capital Funding LLC is a limited liability company
created pursuant to the laws of the state of New York and has its principal place of business located
at 1 Stone Place, Bronxville, New York, 10708.

16. Defendant ACTF II New Jersey LLC is a limited liability company created pursuant

to the laws of the state of New Jersey and has its principal place of business located at 6600 N.

4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 4 of 26 PagelD: 4

Andrews Ave., Suite 282, Fort Lauderdale, FL 33309.

17. Defendant Herbert Tepfer is an individual and an attorney who has a law practice
located at 4429 18th Ave., Brooklyn, New York 11204-1202.

18. This Verified Complaint does not seek any affirmative relief against Defendants
Park National Capital Funding LLC, ACTF II New Jersey LLC or Herbert Tepfer. Rather, they
are joined to this case because they are interested parties and to assure that they will be bound by
any orders, decisions or rulings issued by the Court.

FREDDIE MAC’S INTERESTS IN THE
JERSEY CITY AND PERTH AMBOY PROPERTIES

19. Effective April 25, 2019, Defendant Bentley Norse, as borrower, entered into a
Multifamily Mortgage, Assignment of Rents and Security Agreement with Orix Real Estate
Capital, LLC (“Orix”), as lender, covering Orix’s loan to Bentley Norse (“Jersey City Loan”) in
the original principal amount of $2,000,000, which loan is secured by the Jersey City Property
(“Jersey City Mortgage”). (Exhibit 1).

20. Effective as of the same date, Bentley Norse, as borrower, and Orix, as lender,
entered into a Loan Agreement setting forth the terms and conditions under which Orix would loan
$2,000,000 to Bentley Norse, which loan is secured by the Jersey City Property (“Jersey City Loan
Agreement’). (Exhibit 2).

21. Effective as of the same date, Bentley Norse, as borrower, and Orix, as lender,
entered into a Note setting forth the terms under which Bentley Norse would repay the $2,000,000
loan made by Orix, which was secured by the Jersey City Property (“Jersey City Note”). (Exhibit
3).

22. Effective as of the same date, Defendant Levine executed a Guaranty wherein he

personally guaranteed the $2,000,000 loan made to Bentley Norse by Orix. (Exhibit 4).

4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 5 of 26 PagelD: 5

23. On or about April 25, 2019, Orix assigned to Freddie Mac all rights, titles and
interest in the Jersey City Mortgage, the Jersey City Note, the Jersey City Loan Agreement, and
the Jersey City Loan Guaranty, and Freddie Mac is currently the holder of all such rights, titles
and interests. (Exhibit 5, Assignment of Mortgage and Note; Exhibit 6, Assignment of Loan
Agreement and Guaranty).

24, Effective March 27, 2019, Defendant PA Watson, as borrower, entered into a
Multifamily Mortgage, Assignment of Rents and Security Agreement with Orix, as lender,
covering Orix’s loan to PA Watson in the original principal amount of $1,390,000, which loan
(“Perth Amboy Loan”) is secured by the Perth Amboy Property (“Perth Amboy Mortgage”).
(Exhibit 7).

25, Effective as of the same date, PA Watson, as borrower, and Orix, as lender, entered
into a Loan Agreement setting forth the terms and conditions under which Orix would loan
$1,390,000 to PA Watson, which loan is secured by the Perth Amboy Property (“Perth Amboy
Loan Agreement”). (Exhibit 8).

26, Effective as of the same date, PA Watson, as borrower, and Orix, as lender, entered
into a Note setting forth the terms under which PA Watson would repay the $1,390,000 loan made
by Orix, which was secured by the Perth Amboy Property (“Perth Amboy Note”). (Exhibit 9).

27. Effective as of the same date, Defendant Levine executed a Guaranty wherein he
personally guaranteed the $1,390,000 loan made by Orix to PA Watson (“Perth Amboy Loan
Guaranty”). (Exhibit 10).

28, On or about March 27, 2019, Orix assigned to Freddie Mac all right, title and
interest in the Perth Amboy Mortgage, the Perth Amboy Note, the Perth Amboy Loan Agreement,

and the Perth Amboy Loan Guaranty, and Freddie Mac is currently the holder of all such rights,

4848-9333-3667v. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 6 of 26 PagelD: 6

titles and interests. (Exhibit 11, Assignment of Mortgage and Note; Exhibit 12, Assignment of
Loan Agreement and Guaranty).

29, The Jersey City Mortgage, the Jersey City Note, the Jersey City Loan Agreement,
the Jersey City Loan Guaranty, the Perth Amboy Mortgage, the Perth Amboy Note, the Perth
Amboy Loan Agreement, the Perth Amboy Loan Guaranty, together with all other documents
related to the Jersey City Loan and the Perth Amboy Loan, are referred to collectively as the “Loan
Documents.”

RELEVANT TERMS OF THE LOAN DOCUMENTS

30. The Jersey City Loan Agreement and the Perth Amboy Loan Agreement
(collectively, “Loan Agreements”) contain materially identical substantive terms.

31. Article I of each Loan Agreement (entitled “Key Terms”) states that Defendant
Bentley Norse and Defendant PA Watson (collectively, “Borrowers’”) would self-manage the
Jersey City Property and Perth Amboy Property (collectively, Properties”).

32. Article I of each Loan Agreement also identifies Defendant Seth Levine as the
“Guarantor” with respect to the subject loans.

33. Section 6.01 of each Loan Agreement addresses the conduct of illegal activities at
the property, and provides, in pertinent part, that:

Borrower will at all times take appropriate measures to prevent, and
will not engage in or knowingly permit, any illegal activities at or
on the Mortgaged Property, including those that could endanger
tenants or visitors, result in damage to the Mortgaged Property,
result in forfeiture of the Mortgaged Property, or otherwise
materially impair the Lien created by the Security Instrument or
Lender’s interest in the Mortgaged Property.

34, Section 6.08 of each Loan Agreement (entitled “Taxes; Operating Expenses”),

obligates Borrowers, inter alia, to pay when due: (a) all taxes in relation to the mortgaged

4848-9333-3667Vv. 1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 7 of 26 PagelD: 7

properties; (b) all expenses related to the operation, management, maintenance and repair of the
mortgage properties (including utilities); and (c) all insurance premiums related to the mortgaged
properties.
35. Article 6.09 of each Loan Agreement sets forth the obligations of Borrowers
regarding the “Preservation, Management and Maintenance of the Mortgaged Property.”
36. With respect to that topic, Article 6.09 of the Loan Agreements provides:
(a) Maintenance of Mortgaged Property: No Waste. Borrower will keep
the Mortgaged Property in good repair, including replacing
Personalty and Fixtures with items of equal or better function and
quality. Borrower will not commit waste or permit impairment or

deterioration of the Mortgaged Property.

(b) Abandonment of Mortgaged Property. Borrower will not abandon
the Mortgaged Property.

(c) Preservation of Mortgaged Property.
(i) Borrower will promptly restore or repair, in a good and
workmanlike manner, any damaged part of the Mortgaged

Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing....

(Emphasis added.)

37. With respect to management of the Properties, Article 6.09(1)(ii) provides that:
“During any period in which Borrower self-manages the Mortgaged Property, Borrower will not
engage or pay any other Person (whether an Affiliate of Borrower or otherwise) a fee or other
compensation for managing the Mortgaged Property.”

38. Section 6.10 of the Loan Agreements requires that Borrowers maintain in force,
inter alia, the following insurance with respect to the mortgaged properties: (a) property insurance;
(b) liability insurance; and (c) any other insurance as required by the Lender.

39, Section 6.10 of the Loan Agreements also imposes other obligations on Borrowers

4848-9333-3667v. 1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 8 of 26 PagelD: 8

with respect to insurance in the event of a casualty or loss, including the obligation to provide
immediate written notice to the applicable insurer.

40, The loans are without recourse to Borrowers, except under certain circumstances
set forth in Article ITI of each Loan Agreement (entitled “Personal Liability”). That article defines
the instances in which Borrowers are personally liable to Freddie Mac.

41, Section 3.01 of the Loan Agreements provides:

Limited Recourse Generally. Except as otherwise provided in this Article
IIL, none of Borrower or any member or limited partner of Borrower (if
applicable) will have any personal liability under the Note, this Loan
Agreement or any other Loan Document for the repayment of the
Indebtedness or for the performance of or compliance with any other
obligations of Borrower under the Loan Documents, and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of
such obligations will be Lender's exercise of its rights and remedies with
respect to the Mortgaged Property and to any other collateral held by Lender
as security for the Indebtedness. This limitation on Borrower’s liability will
not limit or impair Lender’s enforcement of its rights against any Guarantor.

42. Section 3.03 then sets forth the circumstances under which Borrowers may be held
personally liable to Freddie Mac. In pertinent part, Section 3.03 provides:
Loss or Damage Recourse. Borrower will be personally liable to
Lender for the repayment of a portion of the Indebtedness equal to

any loss or damage suffered by Lender as a result of the occurrence
of any of the following events:

x ok Ok

(d) Borrower engages in any willful act of material waste of the
Mortgaged Property.

(e) Borrower fails to pay when due any of the following:

(i) Taxes, if Lender does not collect a Tax Reserve
Fund.

(ii) | Insurance premiums, if Lender does not collect an
Insurance Reserve Fund.

4848-9333-3667v. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 9 of 26 PagelD: 9

(iii) | Water and sewer charges that could become a lien on
the Mortgaged Property.

* Oe OF

43, Section 3.05 of the Loan Agreements sets forth additional circumstances under
which Borrowers may be held personally liable to Freddie Mac. In pertinent part, Section 3.05

provides:

Full Recourse. Borrower will become personally liable to Lender
for the repayment of all the Indebtedness upon the occurrence of any
of the following:

(b) A Transfer that is an Event of Default under Section 7.02
occurs ....

44, Section 7.02, which is referenced in Section 3.05(b), provides in pertinent part:

Prohibited Transfers. The occurrence of any of the following
Transfers will constitute an Event of Default under this Loan
Agreement:

(a) A Transfer of all or any part of the Mortgaged Property or
any interest in the Mortgaged Property, including the
grant, creation or existence of any Lien on the Mortgaged
Property, whether voluntary, involuntary or by operation of
law, and whether or not such Lien has priority over the Lien
of the Security Instrument, other than the Lien of the
Security Instrument, or any other Lien to which Lender has
consented.

45. Section 3 of each of the Jersey City Guaranty and the Perth Amboy Guaranty

(collectively, “Guaranties”) signed by Levine provides, in pertinent part:

(a) Guarantor absolutely, unconditionally, and irrevocably
guarantees to Lender each of the following:

(i) The full and prompt payment when due . . . of all

amounts for which Borrower is personally liable
under Article III of the Loan Agreement.

4848-9333-3667v. |
Case 2:19-cv-17421-MCA-LDW Document 1 Filed 08/29/19 Page 10 of 26 PagelID: 10

46, Article VIII of the Loan Agreements (entitled “Events of Default and Remedies”)
describes, inter alia, the circumstances under which Borrowers will be in default of the Loan
Agreements.

47, Specifically, Section 8.01 sets forth the “Events of Default” for each Loan
Agreement, including, inter alia, the borrowers’ failure “to maintain the insurance coverage
required by Section 6.10” and if “[a] Transfer occurs that violates the provisions of Article VII,

whether or not any actual impairment of Lender's security results from such Transfer.” (Loan Agr.,

§§ 8.01(d), 8.01(g)).

48, Section 8.01(s) of the Loan Agreements provides that an “Event of Default” will
also include the following:

Borrower fails to perform any of its obligations under this Loan
Agreement (other than those Events of Default specified in Sections
8.01(a) through (r) or included on any exhibit, schedule, or rider
attached to this Loan Agreement) as and when required, and that
failure continues for a period of 30 days after Notice of the failure
by Lender to Borrower.

* * *

No Notice or cure periods will apply in the case of any failure
which could, in Lender’s judgment, absent immediate exercise by
Lender of a right or remedy under this Loan Agreement, result in
harm to Lender, danger to tenants or third parties, or impairment
of the Note, the Security Instrument, this Loan Agreement, or any
other security given under any other Loan Document. (Emphasis
added)

49, Section 8.02 of each Loan Agreement (entitled “Protection of Lender’s Security;
Security Instrument Secures Future Advances”) provides, in pertinent part:

If Borrower fails to perform any of its obligations under this Loan
Agreement or any other Loan Document, or if any action or
proceeding is commenced which purports to affect the Mortgaged
Property, Lender's security or Lender's rights under this Loan
Agreement, ... then Lender may make such appearances, file such

10
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 11 of 26 PagelD: 11

documents, disburse such sums and take such actions as Lender
reasonably deems necessary to perform such obligations of
Borrower and to protect Lender’s interest, including: . . . (iii) entry
upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property, (iv) procurement of the Insurance required
by Section 6.10, (v) payment of amounts which Borrower has
failed to pay under Section 6.08, [and] (vi) performance of
Borrower's obligations under Section 6.09. . . . (Emphasis added)

50. Section 8.03 of each Loan Agreement (entitled “Remedies”) describes the remedies
and relief available to Freddie Mac and provides in pertinent part:

(a) Upon an Event of Default, Lender may exercise any or all of
its rights and remedies provided under the Loan Documents
and Borrower will pay all associated costs, including
Attorneys’ Fees and Costs.

(b) Each right and remedy provided in this Loan Agreement is
distinct from all other rights or remedies under this Loan
Agreement or any other Loan Document or afforded by
applicable law or equity, and each will be cumulative and
may be exercised concurrently, independently or
successively, in any order. Lender's exercise of any
particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to
Lender. Lender may exercise any such remedies from time
to time and as often as Lender chooses,

51. Section 10.11 of each Loan Agreements provides:

Determinations by Lender. In any instance where the consent or
approval of Lender may be given or is required, or where Lender is
authorized to render any determination, judgment, or decision under
this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination,
judgment or decision will be made or exercised by Lender (or its
designated representative) at its option and in its discretion.

52. Section 10.13 of the Loan Agreements provides:

Subordinate Financing. Freddie Mac will not purchase, but may
permit another lender to extend to Borrower, subordinate financing
secured by the Mortgaged Property, provided that all of Lender’s
requirements are satisfied. (Emphasis added).

11
4848-9333-3667V.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 12 of 26 PagelD: 12

53. The Jersey City Mortgage and the Perth Amboy Mortgage (collectively,
“Mortgages”) contain materially identical substantive terms

54, Under each of the Mortgages, “an Event of Default under the Loan Agreement will
constitute an Event of Default under this Instrument.” (Mortgages, §§ 1, 8).

3h Section 3 of each Mortgage is entitled “Assignment of Rents, Appointment of
Receiver; Lender in Possession,”

56. Section 3 of each Mortgage provides, in pertinent part:

(a) As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to
Lender all Rents.

(i) It is the intention of Borrower to establish a present,
absolute and irrevocable transfer and assignment to
Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower.

x oe Ok

(b) (iii) After the occurrence of an Event of Default, and
during the continuance of such Event of Default,
Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as
directed by, Lender. From and after the occurrence
of an Event of Default, and during the continuance of
such Event of Default, and without the necessity of
Lender entering upon and taking and maintaining
control of the Mortgaged Property directly, or by a
receiver, Borrower’s license to collect Rents will
automatically terminate and Lender will without
Notice be entitled to all Rents as they become due
and payable, including Rents then due and unpaid.
Borrower will pay to Lender upon demand all Rents
to which Lender is entitled.

(iv) At any time on or after the date of Lender’s demand
for Rents, Lender may give, and Borrower hereby
irrevocably authorizes Lender to give, notice to all

12
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 13 of 26 PagelD: 13

tenants of the Mortgaged Property instructing them
to pay all Rents to Lender....

(c) If an Event of Default has occurred and is continuing, then Lender
will have each of the following rights and may take any of the
following actions:

(i) Lender may, regardless of the adequacy of Lender's security
or the solvency of Borrower and even in the absence of
waste, enter upon and take and maintain full control of the
Mortgaged Property in order to perform all acts that
Lender in its discretion determines to be necessary or
desirable for the operation and maintenance of the
Mortgaged Property....

(ii) Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security,
without regard to Borrower's solvency and without the
necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to
take any or all of the actions set forth in the preceding
sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an
Event of Default has occurred and is continuing, Borrower,
by its execution of this Instrument, expressly consents to
the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable
law.

(iv) Lender or the receiver, as the case may be, will be entitled to
receive a reasonable fee for managing the Mortgaged
Property.

(v) Immediately upon appointment of a receiver or immediately
upon Lender's entering upon and taking possession and
control of the Mortgaged Property, Borrower will surrender
possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and will deliver to Lender or
the receiver, as the case may be, all documents, records
(including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the
Mortgaged Property and all security deposits and prepaid

13
4848-9333-3667v. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 14 of 26 PagelID: 14

Rents.
(vi) If Lender takes possession and control of the Mortgaged
Property, then Lender may exclude Borrower and its
representatives from the Mortgaged Property.
(Emphasis added).

THE FBI RAID AND THE SUBSEQUENT FAILURE OF BENTLEY NORSE
AND PA WATSON TO MANAGE THE PROPERTY

57. Freddie Mac recently learned that: (i) on or about August 16, 2019, a search warrant
for offices operated by defendant Levine and companies with which he is affiliated, including the
property manager for the Properties (Defendant Norse Holdings, LLC (“Property Manager”’)) was
executed by agents of the Federal Bureau of Investigation (“FBI”); and (ii) the search warrant was
connected to a federal investigation of Defendant Levine and his companies.

58. Upon information and belief, the offices that were the subject of the search warrant
are located at 210 River Street, Suite 12, Hackensack, New Jersey.

59, Freddie Mac has also learned that, as of approximately August 22, 2019, defendant
Levine, and his affiliated companies, including the Property Manager and Borrowers are no longer
actively conducting business.

60. As a result, neither of the Properties are being managed, and Borrowers have
abandoned them.

61. On August 26, 2019, one of the primary servicers for several loans secured by
certain of the Trust Properties (Hunt Real Estate Capital) (“Hunt”) visited the offices of Borrowers
and Property Manager in Hackensack that were the subject of the FBI’s search warrant (“Levine’s
Office’).

62, That visit revealed that the Levine’s Office is unoccupied and that unclaimed mail

has accumulated underneath the front door. (Exhibit 13, Photos Taken at Levine’s Office by

14
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 15 of 26 PagelD: 15

Hunt).

63, Thomas Farrell (a manager in Freddie Mac’s Multifamily Asset Management unit)
also visited Levine’s Offices on Tuesday, August 27, 2019 and photographed the same conditions.
(Exhibit 14, Photos Taken by Mr. Farrell).

64. On Tuesday, August 27, 2019, Defendant Levine’s civil counsel, Joseph
Lubertazzi, Esq. of McCarter & English had a phone conversation with counsel for Freddie Mac
(Associate General Counsel, Scott L. Walker). During that conversation, Mr. Lubertazzi
confirmed that Defendant Levine and his affiliated companies, including Property Manager: (a)
are, in fact, under federal investigation; (b) are no longer actively managing the multifamily
properties that they own or manage nor are they collecting rent payments from tenants; and (c) had
received notices from insurance companies notifying them that insurance policies with respect to
certain of the multifamily properties owned by Levine’s companies may have been cancelled for
non-payment of premiums. Mr. Lubertazzi also advised Mr. Walker that Mr. Levine had retained
criminal counsel.

65, During an earlier conversation with Mr. Walker on or about August 16, 2019, Mr.
Lubertazzi indicated that Mr. Levine and his companies were having problems related to liquidity
and cash flow.

66. | Borrowers made late payment in July payments on the loans secured by the
Properties and most of the loans secured by the Trust Properties.

67. Moreover, Defendant Levine and/or companies with which he is affiliated are
presently late on their August payments for several of the Trust Properties.

68. Freddie Mac recently learned that Defendant Levine and/or companies with which

he is affiliated are presently in default on payments due to certain utility services at certain of the

15
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 16 of 26 PagelD: 16

Trust Properties.

69. Freddie Mac has also been advised by Hunt that several of the multifamily
properties owned by Defendant Levine and/or companies with which he is affiliated are in need of
various structural repairs. Hunt has advised that it also observed issues that presented violations
of the applicable Fire and Housing Codes.

70.  Asof the filing of this Verified Complaint, Freddie Mac believes that the Properties
are no longer being managed by Bentley Norse, PA Watson or the Property Manager, as required
by the Loan Agreements.

71. In short, Defendant Levine and his affiliated companies - - including Borrowers,
and the Property Manager -- have abandoned both the Properties and the Trust Properties.

OTHER INTERESTS IN THE PERTH AMBOY PROPERTY

72. Freddie Mac recently learned that the Perth Amboy Property was sold at tax sale
by the City of Perth Amboy on December 19, 2018 to Defendant ACTF II New Jersey LLC.
(Exhibit 15).

73. The Certificate of Sale was, however, not recorded with the Middlesex County
Clerk until March 28, 2019 - one day after the effective date of the Perth Amboy Mortgage, Perth
Amboy Note, Perth Amboy Loan Agreement and Perth Amboy Guaranty.

74, On or about July 30, 2019, Defendant PA Watson entered into a Declaration of
Restrictions in which it agreed that it would “not transfer nor assign nor encumber all or part of”
the Perth Amboy Property without the written consent of Defendant Herbert Tepfer. (Exhibit 16).

75. The Declaration of Restrictions was recorded with the Middlesex County Clerk on
August 14, 2019.

76. On or about July 30, 2019, Defendant PA Watson executed a Subordinate Mortgage

16
4848-9333-3667v. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 17 of 26 PagelD: 17

with Defendant Park National Capital Funding LLC regarding the Perth Amboy Property. (Exhibit
17).

77, The Subordinate Mortgage was recorded with the Middlesex County Clerk on
August 14, 2019.

78. Freddie Mac was not notified of the Subordinate Mortgage on the Perth Amboy
Property, nor did Freddie Mac consent to the Subordinate Mortgage, as required under Section
10.13 of each Loan Agreement.

FIRST COUNT

BREACH OF CONTRACT
(Against Defendants Levine, Bentley Norse, PA Watson and Norse Holdings)

79), Freddie Mac incorporates the allegations in paragraphs | through 78 of this Verified
Complaint as if more fully set forth herein.

80. The Jersey City Loan Agreement is an enforceable contract between Defendant
Bentley Norse and Freddie Mac.

81. The Perth Amboy Loan Agreement is an enforceable contract between Defendant
PA Watson and Freddie Mac.

82. Borrowers have abandoned the Properties.

83, Moreover, the Levine-controlled Property Manager has ceased conducting its
property management duties as to the Properties.

84. By abandoning the property, and no longer engaging in management of the
Properties, Borrowers and Property Manager are presently in material breach of and/or will soon

be in material breach of their following obligations under the respective Loan Agreements to:

17
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 18 of 26 PagelD: 18

(a) take appropriate measures to prevent illegal activities at the mortgaged
properties, including activities that could endanger tenants at or visitors to
the mortgaged properties (Loan Agr. § 6.01);

(b) pay all taxes related to the mortgaged properties (Loan Agr. § 6.08);

(c) pay all expenses necessary to operate, manage, maintain and repair the
mortgaged properties (Loan Agr. § 6.08);

(d) keep the mortgaged properties in good repair (Loan Agr. §§ 6.09(a),
6.09(c));

(e) prevent the commission of waste or the impairment or deterioration of the
mortgage properties (Loan Agr. § 6.09(a));

(f) not abandon the mortgage properties. (Loan Agr. § 6.09(b)); and

(g) maintain the required insurance coverage in relation to the mortgaged
properties and, if necessary, to make claims under those policies, (Loan
Agr., § 6.10).

85. Freddie Mac is in possession of facts indicating that Defendant Levine, Property

Manager and/or other companies with whom he is affiliated are in breach of corresponding

obligations at certain of the Trust Properties, including the obligation to pay utility bills, pay

insurance premiums, and keep the property in safe condition.

86. | The foregoing material breaches and/or imminent material breaches of the Loan

Agreements constitute Events of Default as defined in Section 8.01(s) because, in the reasonable

judgment of Freddie Mac, absent immediate exercise by Freddie Mac of its rights and remedies

under the Loan Agreement, further harm to the Properties, their tenants and visitors are likely,

including, without limitation, the cessation of utility services, and the cancellation of insurance.

4848-9333-3667v.1

18
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 19 of 26 PagelD: 19

87. Pursuant to Section 3.03 of the Loan Agreements, the foregoing breaches and/or
imminent breaches by Borrowers also make those entities personally liable for any losses or
damages sustained by Freddie Mac.

88. Pursuant to Section 3 of the Jersey City Guaranty and Perth Amboy Guaranty,
Levine is personally liable to Freddie Mac for any and all such losses or damages sustained by
Freddie Mac.

89, Pursuant to § 8.02 of the Loan Agreements, the remedies available to Freddie Mac
include directly performing many of the obligations which have been abandoned by Borrowers at
the Properties, including, inter alia, the following: (a) entering the mortgaged properties to secure
or repair them; (b) procuring the insurance coverages required by § 6.10 of the Loan Agreements;
(c) paying taxes, expenses and insurance premiums as required by § 6.08 of the Loan Agreements;
and (d) performing maintenance, management and preservation of the mortgage properties as
required by § 6.09 of the Loan Agreements.

90. The foregoing also constitute material breaches and/or imminent material breaches
of the Mortgages and constitute Events of Default thereunder.

91. Accordingly, the remedies available to Freddie Mac under the Mortgages include
the appointment of Receiver (to which Borrowers have consented) and all other remedies provided
for in Section 3 of the Mortgages.

92, On or about July 30, 2019, Defendants PA Watson and Levine entered into the
Declaration of Restrictions applicable to the Perth Amboy Property with Defendant Tepfer.

93. In entering into the Declaration of Restrictions, Defendants PA Watson and Levine
engaged in a prohibited transfer under Section 7.02(a) of the Perth Amboy Loan Agreement, which

is an Event of Default under Section 8.01(g) of the Perth Amboy Loan Agreement and the Perth

19
4848-9333-3667V.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 20 of 26 PagelID: 20

Amboy Mortgage.

94, Defendants PA Watson and Levine granted a Subordinate Mortgage to Defendant
Park National Capital Funding LLC regarding the Perth Amboy Property, without providing any
notice to Freddie Mac and without obtaining Freddie Mac’s consent.

95, The granting of such Subordinate Mortgage to Defendant Park National Capital
Funding LLC constitutes: (a) a material breach of Section 10.13 of the Perth Amboy Loan
Agreement, and; (b) a prohibited transfer under Section 7.02(a) of the Perth Amboy Loan
Agreement, which is an Event of Default under Section 8.01(g) of the Perth Amboy Loan
Agreement and the Perth Amboy Mortgage.

SECOND COUNT

APPOINTMENT OF RECEIVER AND RELATED INJUNCTIVE RELIEF

96. Freddie Mac incorporates the allegations in paragraphs 1 through 95 of this Verified
Complaint as if more fully set forth herein.

97. Freddie Mac seeks the appointment of a Receiver to perform the obligations set
forth above and which have been abandoned by Defendant Bentley Norse and PA Watson as to
the Jersey City Property and Perth Amboy Property, respectively, including, but not limited to:

(a) Taking appropriate measures to prevent illegal activities at the mortgaged
properties;

(b) Paying all taxes related to the mortgaged properties;

(c) Paying all expenses necessary to operate, manage, maintain and repair the
mortgaged properties;

(d) Maintaining the mortgaged properties in good repair;

20
4848-9333-3667V. |
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 21 of 26 PagelD: 21

(ec) Preventing waste or the impairment or deterioration of the mortgage
properties; and

(f) Maintaining the required insurance coverage in relation to the mortgaged
properties and, if necessary, to make claims under those policies.

98. Freddie Mac also seeks the appointment of the Receiver to receive all rents of the
subject properties pending the outcome of this litigation.

99, Freddie Mac also seeks related injunctive relief to enable the Receiver to discharge
its duties.

100. In particular, Freddie Mac seeks an order directing Defendants Bentley Norse, PA
Watson and Levine to: (a) to deliver to the Receiver all rents and income received as to the
Properties; (b) make available copies of all books and records necessary for the Receiver to
discharge its duties as to each of the Properties; and (c) to refrain from interfering in the Receiver’s
possession and management of each of the Properties.

101. Because there has been an Event of Default under the Mortgages, Borrowers have
consented to the appointment of a Receiver in accordance with Section 3 of the Mortgages.

WHEREFORE, Freddie Mac respectfully requests that this Court issue the following
relief with respect to Defendants Levine, Bentley Norse and PA Watson:

(a) Immediately appoint a Receiver to perform the functions as set forth in
detail in this Verified Complaint with respect to the Properties, including
retention of a qualified property manager;

(b) Declare that the Perth Amboy Mortgage and Jersey City Mortgage have
been breached and that all conditions requisite to Freddie Mac’s right to

recover and receive rents and revenues from the Properties have occurred;

21
4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 22 of 26 PagelD: 22

4848-9333-3667v.1

(c)

(d)

(e)

(f)

(g)

(h)

Appoint a Receiver for the purpose of receiving all rents and other income
of the Properties;

Order Defendants to: (i) deliver to the Receiver all rents and income of as
to each of the Properties; (ii) make available copies of all books and records
necessary for the Receiver to discharge its duties as to each of the
Properties; and (iii) refrain from interfering in the Receiver’s possession and
management of the Properties;

Declare and find that Defendants Levine, Bentley Norse and PA Watson are
in material breach of the Loan Documents and that such breaches constitute
Events of Default under same;

Issue a temporary restraining order, preliminary injunction and permanent
injunction against Defendants concerning the appointment of a Receiver to
perform the functions as set forth in detail in this Verified Complaint and
the accompanying Proposed Form of Order to Show Cause with Temporary
Restraints and Preliminary Injunction, and to receive all rents and income
with respect to the Jersey City Property and the Perth Amboy Property;

An award of compensatory damages, punitive damages and attorney’s fees
and costs; and

Such additional and further relief as the Court may deem just and equitable,

including Freddie Mac’s costs, disbursements and attorneys’ fees.

22
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 23 of 26 PagelD: 23

Dated: August 28, 2019
Newark, NJ

4848-9333-3667v.1

LANDMAN CORSI BALLAINE & FORD P.C.
Attorneys for Plaintiff Federal Home Loan
Mortgage Corp.

By:

Jerry AJ Guapo
Gerald T. For'd

Lance Wolf, Vice President, Deputy General
Counsel, Federal Home Loan Mortgage
Corp.

Scott L. Walker, Associate General Counsel,
Federal Home Loan Mortgage Corp.

William Reynolds, Associate General

Counsel, Federal Home Loan Mortgage
Corp.

23
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 24 of 26 PagelD: 24

CERTIFICATION PURSUANT TO LOCAL RULE 11.2
I hereby certify that the matter in controversy in this action is not now known to me to be
the subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

Cran

Jekky A. Cuomo

24
4848-9333-3667v.1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 25 of 26 PagelD: 25

VERIFICATION

I, Thomas Farrell, being of lawful age, hereby declare under penalty of perjury pursuant to
28 U.S.C. § 1746 as follows:

1. I am presently employed by Plaintiff Federal Home Loan Mortgage Corporation as
a Manager in Freddie Mac’s Multifamily Asset Management unit.

2. I have reviewed the facts alleged in this Verified Complaint. The facts set forth
therein are based upon my personal knowledge, information provided to me by others and/or my
review of certain business records to which I have access in my position of employment. The facts
alleged in this Verified Complaint are true and correct to best of my knowledge and information.

3. I have also reviewed the photographs attached as Exhibits 13 and 14 to this Verified

Complaint. Ican confirm that the referenced Exhibits are true and correct copies of the referenced

 

documents.
; (= an ——
=£C Z
Dated: August 29, 2019
McLean, Virginia Thomas Farrell

25
4848-9333-3667v. 1
Case 2:19-cv-17421-MCA-LDW Document1 Filed 08/29/19 Page 26 of 26 PagelD: 26

VERIFICATION

I, Scott L. Walker, being of lawful age, hereby declare under penalty of perjury pursuant
to 28 U.S.C. § 1746 as follows:

4. I am presently employed by Plaintiff Federal Home Loan Mortgage Corporation as
Associate General Counsel.

5. I have reviewed the facts alleged in this Verified Complaint. The facts set forth
therein are based upon my personal knowledge, information provided to me by others and/or my
review of certain business records to which I have access in my position of employment. The facts
alleged in this Verified Complaint are true and correct to best of my knowledge and information.

6. I have also reviewed the Exhibits to this Verified Complaint. I can confirm that

the referenced Exhibits are true and correct copies of the referenced documents.

Dated: August 29, 2019 acs —

McLean, Virginia Scott L. Walker

 

26
4848-9333-3667v.1
